NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRIAN AUCHENBACH,                               No. 18-15306

                Plaintiff-Appellant,            D.C. No. 1:16-cv-01645-DAD-
                                                SKO
 v.

COUNTY OF MADERA; et al.,                       MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Brian Auchenbach appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging federal and state law claims arising

from his arrest and criminal prosecution. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal for failure to state a claim under 28



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1915(e)(2)(B)(ii). Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir.

2012). We affirm.

      The district court properly dismissed Auchenbach’s malicious prosecution

claim against former District Attorney Keitz on the basis of prosecutorial immunity

because Auchenbach failed to allege facts sufficient to show that Keitz’s alleged

conduct was not “intimately associated with the judicial phase of the criminal

process . . . .” Imbler v. Pachtman, 424 U.S. 409, 430 (1976); see Broam v. Bogan,

320 F.3d 1023, 1029 (9th Cir. 2003) (“A prosecutor is absolutely immune from

liability for failure to investigate the accusations against a defendant before filing

charges.”).

      The district court properly dismissed Auchenbach’s malicious prosecution

claims against defendants Anderson and Blehm because Auchenbach failed to

allege facts sufficient to show that former District Attorney Keitz did not

“exercise[] independent judgment in determining that probable cause for

[Auchenbach’s] arrest exist[ed] . . . .” Smiddy v. Varney, 665 F.2d 261, 266 (9th

Cir. 1981), overruled on other grounds by Beck v. City of Upland, 527 F.3d 853,

865 (9th Cir. 2008); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to avoid

dismissal, “a complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face” (citation and internal quotation

marks omitted)).


                                            2                                     18-15306
      The district court properly dismissed Auchenbach’s failure-to-train claim

against Madera County because Auchenbach failed to allege facts sufficient to

show that the County policymakers were personally involved in causing his injury,

were aware that any training program was inadequate, or that a pattern of similar

incidents existed. See Connick v. Thompson, 563 U.S. 51, 61-62 (2011) (noting

that actual or constructive notice that a training program causes city employees to

violate citizens’ constitutional rights and a pattern of similar constitutional

violations by untrained employees are usually necessary for a failure-to-train

claim); Ellins v. City of Sierra Madre, 710 F.3d 1049, 1066 (9th Cir. 2013) (county

may be liable under § 1983 “when the plaintiff was injured pursuant to an

expressly adopted official policy, a long-standing practice or custom, or the

decision of a final policymaker” (citation and internal quotation marks omitted));

see also Iqbal, 556 U.S. at 678.

      The district court did not abuse its discretion by denying Auchenbach further

leave to amend because amendment would be futile. See Chodos v. West Publ’g

Co., 292 F.3d 992, 1003 (9th Cir. 2002) (setting forth standard of review and

noting that a district court’s discretion is particularly broad when it has already

granted leave to amend).

      AFFIRMED.




                                           3                                      18-15306